The opinion of the court was delivered by
Barrett, J.
The auditor appends to his report a copy of the accounts of the parties, and says that he allows all the items of the plaintiffs’ account, because, on the whole, he finds it supported by a fair balance of testimony. He says that the defendant’s account, except what of it is embraced in credits by the plaintiff, is disregarded in ascertaining the sum due, because he finds it unsupported and without competent proof.
The auditor is to try and find the facts upon the proofs adduced before him ; .and his finding is conclusive, unless impeached by something contained in the report, or by other showing. Only the report is before us. That does not contain anything tending to show any error in matter of law or fact on his part. It was not his duty, nor his province, to rejjort the evidence, unless by reason of its relation to some question of law made before him, and on request; nor was it his duty to report special facts unless requested so to do, in order to present questions of law either as to the legal propriety of results at which he has arrived, or as to the ultimate rights of the parties. No such request was made. If the auditor should volunteer, as he may do, to make a special report for the purpose of presenting questions of law to the court, any error or legal imperfection in such report may be taken advantage of, the same as if he should make such report on request. But it is not error in him not to make a special report unless requested, for the purpose of taking the judgment of the court on questions of law raised before him.
So are all the cases and all the practice in this state.
Judgment is affirmed.